CCA 20150170. On further consideration of the granted issues (Daily Journal, Nov. 30, 2016), it does not appear there is adequate evidence in the record demonstrating that Judge Celtnieks was appointed to the United States Court of Military Commission Review and sworn as a judge of that court. Accordingly, it is ordered that within 10 days of the date of this Order, counsel for the parties shall file documentation with the Court relating to the appointment of Judge Celtnieks to the United States Court of Military Commission Review, and establishing the date when he took the oath of office to execute the appointment.